Citation Nr: 0014412	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  95-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for diabetes mellitus 
type II as secondary to a service-connected low back 
disorder.

2. Entitlement to service connection for hypertensive 
vascular disease as secondary to a service-connected low 
back disorder.


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for diabetes 
mellitus, hypertensive vascular disease, and gastrointestinal 
syndrome as secondary to a service-connected low back 
disorder.  During the course of the appeal, the RO granted 
service connection for both a cervical spine disorder and a 
gastrointestinal disorder.


FINDINGS OF FACT

1. The veteran has presented no competent medical evidence 
linking his diabetes mellitus type II with his service-
connected low back disorder.

2. The veteran has presented no competent medical evidence 
linking his hypertensive vascular disease with his 
service-connected low back disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for diabetes 
mellitus type II as secondary to a service-connected low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for hypertensive vascular disease as secondary to a 
service-connected low back disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).  
A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is 
one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In a case such as 
this, where the determinative issue involves a question of 
medical causation, i.e., whether the claimed condition is 
etiologically linked to a service-connected disability, 
competent medical evidence in support of the claim is 
required for the VA to find the claim well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran claims that the medication he takes to treat his 
service-connected low back disorder prevents him from 
conducting prescribed exercises which would control both his 
hypertensive vascular disease and diabetes.  Medical evidence 
of record indicates that the appellant has a history of 
arterial hypertension, which he treats with Vasotec.  He also 
suffers from diabetes mellitus type II, which is treated with 
a diabetic diet and exercise only.  The record does not, 
however, demonstrate a relationship between either the 
veteran's diabetes or hypertensive disorder and his service-
connected low back disorder or the medication he takes to 
treat his low back.  Specifically, in both March 1999 and 
April 1999, the veteran was examined by a VA physician, who 
mentioned the veteran's diabetes and hypertension, but did 
not offer an opinion as to the etiology of either disorder.  
The veteran has not reported that there are outstanding 
records that demonstrate a connection between either his 
hypertensive disorder or his diabetes and his service-
connected low back disorder.  

The Board notes that the veteran's contentions are the only 
evidence linking his diabetes mellitus type II and 
hypertensive vascular disease with his service-connected low 
back disorder.  The veteran, however, is a layperson with no 
medical training or expertise, and his contentions by 
themselves do not constitute competent medical evidence of a 
nexus between the aforementioned disorders and his service-
connected low back disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In the absence of competent 
medical evidence establishing the necessary link, the claim 
of entitlement to service connection for both diabetes 
mellitus, type II and for hypertensive vascular disease as 
secondary to a service connected low back disorder is not 
well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to his claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board is not 
aware of the existence of additional relevant evidence that 
could serve to make the veteran's claim well grounded.  As 
such, there is no additional duty on the part of VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application for service 
connection for the claimed disabilities.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why his current attempt 
fails.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus type 
II as secondary to a service-connected low back disorder is 
denied.

Entitlement to service connection for hypertensive vascular 
disease as secondary to a service-connected low back disorder 
is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

